Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/03/2022. Claims 1-20 are pending.

Response to Arguments
Applicant’s interview summary is acknowledged. Remarks p. 3.
Applicant’s arguments, see Remarks p. 3, filed 02/03/2022, with respect to objection(s) to the specification and title have been fully considered and are persuasive.  The objection(s) of the specification and title has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“determiner” in claims 1, 4, 5, 7, 8, 11-14 and 18-20.
“connector” in claim 1.
“allocator” in claims 1-3, 9, 10, 16 and 17.
Based on applicant’s disclosure, such elements may be implemented by a CPU and a program to be interpreted/performed by the CPU or may be implemented as hardware by a wired logic. Spec. ¶ [0109].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
when the first terminal belonging to a first vCPE connects to the second vCPE, determining, by a determiner, whether a connection between a second terminal belonging to the second vCPE and the second vCPE and a connection between the first terminal and the second vCPE are to be established through an identical network 
allocating, by an allocator in the second vCPE, if a connection between the second terminal and the second vCPE and a connection between the first terminal and the second vCPE are determined to establish through different network segment, a network segment different from a network segment allocated to the second terminal to the first terminal; and 
allocating, by the allocator in the second vCPE, if a connection between the second terminal and the second vCPE and a connection between the first terminal and the second vCPE are determined to establish through an identical network segment, a network segment allocated to the second terminal to the first terminal. 
U.S. Pub. No. 2017/0289291 (“S”) discloses, if a first terminal is registered in an authentication server (“SG 18B, once AAA server 22 provides authorization for the subscriber of CD 30D to access wireline broadband network 14 as per home subscription 16A, may configure VCPE 26C to act as proxy VCPE 34C, effectively transitioning access for CD 30D via VCPE 26C in accordance with the subscription associated with the subscription point at subscriber premises 16C to access via VCPE 26A in accordance with the subscription associated with the subscription point at subscriber premises 16A,” ¶ [0035]), establishing a tunnel (Fig. 1, 36B from a second vCPE (Fig. 1, 26C) to a first vCPE (Fig. 1, 26A) when a first terminal (Fig. 1, 30D) moves from the first vCPE (Fig. 1, 26A serving premise(s) 16A and/or 16B) to the second vCPE (Fig. 1, 26C serving premise 16C). However, S does not disclose determining whether a connection between a second terminal belonging to the second 
U.S. Pub. No. 2016/0241515 (“PAI”) discloses a first terminal (Fig. 1B, D3) of a first vCPE (Fig. 1B, vCPE (not depicted) on BNG corresponding to CPE-1) and a second terminal connecting to a second vCPE (Fig. 1B, vCPE (not depicted) on BNG corresponding to CPE-1) via an identical network segment (Fig. 1B, VLAN=20). However, PAI does not disclose determining whether to employ an identical network segment based on connection permission conditions of the second vCPE and the first terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455